DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on February 15, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Sequence Compliance
The sequence listing filed on November 2, 2018 does not appear to include all sequences disclosed in the application. For example, the sequence listing has 61 sequences yet the specification discloses SEQ ID NO: 129 (see p. 78 of the specification). Appropriate correction is required. See the attached “Notice to Comply”.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, and 55, drawn to a genetically engineered, enucleated erythroid cell, a pharmaceutical composition, and a device, classified in CPC A61K35/18.
II.	Claims 57, 59, 66, and 68, drawn to a method of treating a cancer, a method of targeting an amino acid degradative enzyme to a target cell in a , classified in CPC A61K35/18.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the genetically engineered, enucleated erythroid cell of Group I can be used in a method for reducing the concentration of an amino acid in vitro (see, e.g., Example 3 of the specification).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reason(s) apply: There would be a serious search and examination burden because
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species

an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 3;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 4;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 5;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 6;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 7;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 8;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 68;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 69;
an asparaginase comprising an amino acid sequence having at least 80% identity to SEQ ID NO: 70;
a serine dehydratase molecule including SEQ ID NO: 9 from Table 3;
a serine dehydratase molecule including SEQ ID NO: 71 from Table 3;

a serine hydroxymethyltransferase molecule including SEQ ID NO: 10 from Table 3;
a serine hydroxymethyltransferase molecule including SEQ ID NO: 73 from Table 3;
a serine hydroxymethyltransferase molecule including SEQ ID NO: 74 from Table 3;
an arginase-1 molecule including SEQ ID NO: 11 from Table 3;
an arginase-1 molecule including SEQ ID NO: 75 from Table 3;
an arginase-1 molecule including SEQ ID NO: 76 from Table 3;
an arginase-1 molecule including SEQ ID NO: 77 from Table 3;
an arginine deiminase molecule including SEQ ID NO: 12 from Table 3;
an arginine deiminase molecule including SEQ ID NO: 78 from Table 3;
an arginine deiminase molecule including SEQ ID NO: 79 from Table 3;
an L-methionine gamma-lyase molecule including SEQ ID NO: 13 from Table 3;
an L-methionine gamma-lyase molecule including SEQ ID NO: 80 from Table 3;
an L-methionine gamma-lyase molecule including SEQ ID NO: 81 from Table 3;
an L-amino-acid oxidase molecule including SEQ ID NO: 14 from Table 3;
an L-amino-acid oxidase molecule including SEQ ID NO: 82 from Table 3;
an L-amino-acid oxidase molecule including SEQ ID NO: 83 from Table 3;
an S-adenosylmethionine synthase molecule including SEQ ID NO: 15 from Table 3;

an S-adenosylmethionine synthase molecule including SEQ ID NO: 85 from Table 3;
a cystathionine gamma-lyase molecule including SEQ ID NO: 16 from Table 3;
a cystathionine gamma-lyase molecule including SEQ ID NO: 86 from Table 3;
a cystathionine gamma-lyase molecule including SEQ ID NO: 87 from Table 3;
a NAD-dependent L-serine dehydrogenase molecule including SEQ ID NO: 17 from Table 3;
a NAD-dependent L-serine dehydrogenase molecule including SEQ ID NO: 88 from Table 3;
a NAD-dependent L-serine dehydrogenase molecule including SEQ ID NO: 89 from Table 3;
an indoleamine 2,3-dioxygenase molecule including SEQ ID NO: 18 from Table 3;
an indoleamine 2,3-dioxygenase molecule including SEQ ID NO: 90 from Table 3;
an indoleamine 2,3-dioxygenase molecule including SEQ ID NO: 91 from Table 3;
a phenylalanine ammonia lyase molecule including SEQ ID NO: 19 from Table 3;
a phenylalanine ammonia lyase molecule including SEQ ID NO: 92 from Table 3;
a phenylalanine ammonia lyase molecule including SEQ ID NO: 93 from Table 3;
SEQ ID NO: 116 from Table 3;

SEQ ID NO: 118 from Table 3;
SEQ ID NO: 119 from Table 3;
SEQ ID NO: 120 from Table 3;
SEQ ID NO: 121 from Table 3;
SEQ ID NO: 122 from Table 3;
SEQ ID NO: 123 from Table 3;
SEQ ID NO: 124 from Table 3;
SEQ ID NO: 125 from Table 3;
SEQ ID NO: 126 from Table 3;
SEQ ID NO: 127 from Table 3;
SEQ ID NO: 128 from Table 3; or
SEQ ID NO: 129 from Table 3.
The species are independent or distinct because each of the species is a different polypeptide. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


B.	If applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
a transmembrane domain comprising a transmembrane region of a type 1 membrane protein; 
a transmembrane domain comprising a transmembrane region of a type 2 membrane protein;
a transmembrane domain comprising a transmembrane region of a type 3 membrane protein; 
a transmembrane domain of a protein or a transmembrane polypeptide having at least 70% identity to the amino acid sequence of SEQ ID NO: 20;
a transmembrane domain of a protein or a transmembrane polypeptide having at least 70% identity to the amino acid sequence of SEQ ID NO: 24;
a transmembrane domain of a protein or a transmembrane polypeptide having at least 70% identity to the amino acid sequence of SEQ ID NO: 26;
a transmembrane domain of a protein or a transmembrane polypeptide having at least 70% identity to the amino acid sequence of SEQ ID NO: 27; or 
a transmembrane region of Kell.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different transmembrane domain and a separate search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

C.	If applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
the amino acid degradative enzyme is present on the surface of the erythroid cell; or 
the amino acid degradative enzyme is inside the erythroid cell.
The species are independent or distinct because each of the species is a different erythroid cell. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different erythroid cell and a separate search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

D.	If applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
cell targeting moiety comprises an antibody molecule including a single chain antibody, 
cell targeting moiety comprises an antibody molecule including an (scFv)2; 
cell targeting moiety comprises an antibody molecule including a nanobody; 
cell targeting moiety comprises an antibody molecule including a camelid antibody; 
cell targeting moiety comprises an antibody molecule including an antibody molecule comprising six CDRs from an antibody molecule of Table 7, wherein CDRs are determined according to Kabat, Chothia, or a combination thereof; 
cell targeting moiety comprises an antibody molecule including an antibody molecule having a VH domain and a VL domain from Table 7, or an antigen-binding 
cell targeting moiety comprises a ligand; or
cell targeting moiety comprises a receptor.
The species are independent or distinct because each of the species is a different targeting moiety. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 7, 17, 21, 32, 33, 35, 37, 38, 40, 46, 54, 55, 57, 59, 66, and 68 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different targeting moiety and a separate search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

E.	If applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species of target cells: 
a leukemia cell including an acute myeloid leukaemia (AML) cell, a leukemia cell including an acute lymphoblastic leukaemia (ALL) cell, an anal cancer cell, a bile duct cancer cell, a bladder cancer cell, a bone cancer cell, a bowel cancer cell, a brain tumor cell, a breast cancer cell, a carcinoid cell, a cervical cancer cell, a choriocarcinoma cell, 
The species are independent or distinct because each of the species is a different cancer cell. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different cancer cell and a separate search is required for each of the species.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


F.	If applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
cell targeting moiety specifically binds to CD33;
cell targeting moiety specifically binds to CD20;
cell targeting moiety specifically binds to CD4;
cell targeting moiety specifically binds to BCMA;
cell targeting moiety specifically binds to PSA;
cell targeting moiety specifically binds to CD269;
cell targeting moiety specifically binds to CD123;
cell targeting moiety specifically binds to CD47; or 
cell targeting moiety specifically binds to CD28.
The species are independent or distinct because each of the species is a different target of the targeting moiety. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 7, 17, 21, 32, 33, 35-38, 40, 42, 46, 54, 55, 57, 59, 66, and 68 are generic.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656